 

Exhibit 10.1

 

EXECUTION VERSION

 

Amended and Restated Employment Agreement

 

This Amended and Restated Employment Agreement (the “Agreement”), entered into
on October 25, 2018 (the “Effective Date”), is by and among Randall Garutti (the
“Executive”), Shake Shack Inc., a company organized under the laws of the State
of Delaware (“Shake Shack”) and SSE Holdings, LLC, a limited liability company
organized under the laws of the State of Delaware (the “Partnership” and,
together with Shake Shack and any of the Affiliates of Shake Shack and the
Partnership as may employ the Executive from time to time, and any successor(s)
thereto, the “Company”).

 

RECITALS

 

A.           The Executive and the Company are parties to that certain
employment agreement, entered into on November 26, 2014 and effective as of the
date of the consummation of the Shake Shack initial public offering of shares of
its common stock (the “Original Employment Agreement”).

 

B.           The Company desires to continue to assure itself of the services of
the Executive by engaging the Executive to perform services under the terms
hereof.

 

C.           The Executive desires to continue to provide services to the
Company on the terms herein provided.

 

D.           The Executive and the Company desire to enter into this Agreement
to amend and restate the Original Employment Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, effective as of the Effective Date, as follows:

 

1.Certain Definitions

 

(a)          “Affiliate” shall mean any Person that either is majority-owned by
Shake Shack or any of its affiliates or subsidiaries or that operates the “Shake
Shack”-branded business.

 

(b)          “Agreement” shall have the meaning set forth in the preamble
hereto.

 

(c)          “Annual Base Salary” shall have the meaning set forth in Section
3(a).

 

(d)          “Annual Bonus” shall have the meaning set forth in Section 3(b).

 

(e)          “Annual Equity Award” shall have the meaning set forth in Section
3(c).

 

(f)          “Annual Gross-up Amount” shall have the meaning set forth in
Section 3(h).

 

 

 

 

(g)          “Board” shall mean the Board of Directors of Shake Shack.

 

(h)          “Business” shall mean the business of developing, managing, and/or
operating of (i) “better burger” restaurants, (ii) “quick service” or “fast
food” restaurants with an emphasis on hamburgers, and (iii) restaurants that
derive fifty percent (50%) or more of their revenues from the sale of
hamburgers, hot dogs, chicken, French fries and/or frozen desserts. Each of Five
Guys and In-N-Out shall be included in the definition of Business.

 

(i)          The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon: (i) the willful misconduct, gross negligence or an
act of dishonesty of the Executive with regard to the Company or any of its
Affiliates, which in either case, results in or could reasonably be expected to
result in material harm to the Company or such Affiliate; (ii) the willful and
continued failure of the Executive to attempt to perform his duties with the
Company or any of its Affiliates (other than any such failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (iii) the conviction of the Executive of (or the plea by
the Executive of guilty or nolo contendere to) any felony involving moral
turpitude (other than traffic related offenses or as a result of vicarious
liability); or (iv) a material breach by the Executive of any material provision
of this Agreement, which breach is not remedied within 10 days after receiving
written notice thereof. The Company shall have 60 days from the date the Company
becomes aware of the event(s) purportedly giving rise to the right to terminate
the Executive for Cause to give such notice or the Company waives the right to
terminate Executive for Cause on such basis.

 

(j)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(k)          “Company” shall have the meaning set forth in the preamble hereto.

 

(k)          “Confidential Information” shall mean confidential, proprietary,
and personal information about the Company, its partners and owners, and its
customers and patrons learned by Executive in the course of performing
Executive’s duties as an executive of the Company. Such confidential,
proprietary, and personal information may include, but is not limited to,
information concerning the personal and financial affairs of the Company’s
partners and owners as well as the Company’s business, financial condition,
operations, assets and liabilities, research and development, marketing and
public relations strategies, formulas, programs, systems of operations, recipes,
ingredient lists, identification of suppliers and resources for goods and
services, information regarding the needs, preferences, electronic mail
addresses, names and telephone numbers of Company customers and guests, customer
and guest lists, employee information, training manuals and videos, written
procedures integral to the Company’s day-to-day operations, trade secrets,
sales, products, services, accounts, purchasers of Company products, marketing,
packaging, merchandising, distribution, manufacturing, finance, financial data,
technology, intellectual property, including patents, design patents,
trademarks, trade dress, copyrights, strategies, business structures, operations
or ventures or other business affairs or plans, or information relating to
existing or contemplated businesses, products and/or services of the Company,
and any other information which the Company does not disclose to third parties
not in a relationship of confidence with the Company.

 

(l)          “Date of Termination” shall mean (i) if the Executive’s employment
is terminated due to the Executive’s death, the date of the Executive’s death;
(ii) if the Executive’s employment is terminated due to the Executive’s
Disability, the date determined pursuant to Section 4(a)(ii); or (iii) if the
Executive’s employment is terminated pursuant to Section 4(a)(iii)-(vi) either
the date indicated in the Notice of Termination or the date specified by the
Company pursuant to Section 4(b), whichever is earlier.

 

 2 

 

 

(m)         “Disability” shall mean the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than twelve (12) months.

 

(n)          “Effective Date” shall have the meaning set forth in the recitals
hereto.

 

(o)          “Executive” shall have the meaning set forth in the preamble
hereto.

 

(p)          “Extension Term” shall have the meaning set forth in Section 2(b).

 

(q)          “Final Annual Gross-Up Amount” shall have the meaning set forth in
Section 3(j).

 

(r)          “Fiscal Year” shall mean the fiscal year utilized by the Company
for financial reporting purposes.

 

(s)          The Executive shall have “Good Reason” to terminate the Executive’s
employment hereunder after the occurrence of one or more of the following
conditions without the Executive’s consent: (i) any material adverse change by
the Company in the Annual Base Salary, position, duties, responsibilities,
authority, title or reporting obligations, or the assignment of duties to the
Executive by the Company that are materially inconsistent with the Executive’s
position; (ii) a relocation of the Executive’s principal business location by
more than twenty-five (25) miles from its then current location; or (iii) any
other material breach by the Company of this Agreement or any other agreement
with the Executive. Notwithstanding the foregoing, no termination for Good
Reason will be effective unless: (A) the Executive provides the Company with at
least thirty (30) days prior written notice of his intent to resign for Good
Reason (which notice must be provided within sixty (60) days following the
occurrence of the event(s) purported to constitute Good Reason) (such
anticipated date of resignation, the “Resignation Date”); and (B) the Company
does not remedy the alleged violation(s) (if curable) by the Resignation Date,
in which event the Executive’s resignation shall become effective on the earlier
of the date the Company indicates that it will not cure such default or the
Resignation Date.

 

(t)          “Gross-up Payment” shall have the meaning set forth in Section
3(h).

 

(u)          “Gross-up Schedule” shall have the meaning set forth in Section
3(h).

 

(v)          “Incentive Award Plan” shall have the meaning set forth in Section
3(d)(ii).

 

(w)         “Initial Term” shall have the meaning set forth in Section 2(b).

 

(x)          “Notice of Termination” shall have the meaning set forth in Section
4(b).

 

(y)          “Offering” shall have the meaning set forth in the recitals hereto.

 

 3 

 

 

(z)          “Person” shall mean any individual, natural person, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any company limited by shares, limited liability company or
joint stock company), incorporated or unincorporated association, governmental
authority, firm, society or other enterprise, organization or other entity of
any nature.

 

(aa)        “Release” shall have the meaning set forth in Section 5(b).

 

(bb)       “Release Expiration Date” shall have the meaning set forth in Section
20(c).

 

(cc)        “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.

 

(dd)       “Severance Period” shall have the meaning set forth in Section 5(b).

 

(ee)        “Special Gross-up Payment” shall have the meaning set forth in
Section 3(i).

 

(ff)         “Special Items” shall have the meaning set forth in Section 3(i).

 

(gg)       “Tax Gross-Up Payments” shall have the meaning set forth in Section
3(j).

 

(hh)       “Term” shall have the meaning set forth in Section 2(b).

 

(ii)          “True-Up Payment” shall have the meaning set forth in Section
3(j).

 

2.Employment

 

(a)          In General. The Company shall employ the Executive under this
Agreement and the Executive shall remain in the employ of the Company under this
Agreement, for the period set forth in Section 2(b), in the position set forth
in Section 2(c), and upon the other terms and conditions herein provided.

 

(b)          Term of Employment. The initial term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Date and ending on the third anniversary thereof, unless earlier
terminated as provided in Section 4. The Initial Term shall automatically be
extended for successive three (3)-year periods (each, an “Extension Term” and,
collectively with the Initial Term, the “Term”), unless either party hereto
gives notice of non-extension of the Term to the other no later than ninety (90)
days prior to the expiration of the then-applicable Term.

 

(c)          Position and Duties. During the Term, the Executive: (i) shall
serve as Chief Executive Officer of Shake Shack and Chief Executive Officer of
the Partnership, with responsibilities, duties and authority customary for such
positions, subject to direction by the Board; (ii) shall report directly to the
Board; (iii) shall devote substantially all the Executive’s working time and
efforts to the business and affairs of the Company; and (iv) agrees to observe
and comply with the Company’s rules and policies as adopted by the Company from
time to time. In addition, as of the Effective Date, the Executive shall be
appointed to the Board and, during the Term, the Board shall propose the
Executive for re-election to the Board. The parties acknowledge and agree that
Executive’s duties, responsibilities and authority may include services for one
or more Affiliates of the Company.

 

 4 

 

 

3.Compensation and Related Matters

 

(a)          Annual Base Salary. During the Term, the Executive shall receive a
base salary at a rate of $540,000 per annum, which, during the period that
Executive owns membership interests in the Partnership, shall be paid in gross
amount and in accordance with the customary payroll practices of the Company
(currently, weekly), and subject to review by the Board in its sole discretion
and Section 3(h) below (the “Annual Base Salary”). Executive’s Annual Base
Salary shall be reviewed annually by the Board in its sole discretion in
connection with Executive’s annual performance review with an opportunity for an
increase. The annual review of Executive’s Annual Base Salary will consider both
Executive’s and the Company’s performance. Any adjusted salary then shall become
Executive’s Annual Base Salary pursuant to this Agreement.

 

(b)          Annual Bonus. With respect to each Fiscal Year that commences
during the Term, the Executive shall be eligible to receive an annual
performance-based cash bonus (the “Annual Bonus”) based on a target bonus
opportunity of fifty-five percent (55%) of the Annual Base Salary, which shall
be payable based upon the attainment of individual and Company performance goals
established each Fiscal Year by the Board or the Compensation Committee thereof,
with the opportunity to make up to one hundred and ten percent (110%) of the
Annual Base Salary, which shall be payable if the Executive and Company exceed
such performance goals. For the avoidance of any doubt, subject to the payout
scales and achievement of the minimum target thresholds that shall have been
timely determined by the Board, Executive will be eligible for a pro rata bonus
in Fiscal Years where he and the Company meet partial expectations. Each such
Annual Bonus with respect to a Fiscal Year shall be payable at such date as is
determined by the Board, provided that such date is not later than March 15 of
the subsequent calendar year. Except as provided in Section 5, notwithstanding
any other provision of this Section 3(b), no bonus shall be payable with respect
to any Fiscal Year unless the Executive remains continuously employed with the
Company through the applicable bonus payment date.

 

(c)          Annual Equity Award. With respect to each Fiscal Year commencing
during the Term, the Executive shall be eligible to receive an annual equity
compensation award (each such award, an “Annual Equity Award”). The form and
terms and conditions of each Annual Equity Award shall be determined by the
Board (or the Compensation Committee of the Board) in its discretion and shall
be set forth in one or more written award agreements between the Company and the
Executive.

 

(d)          Benefits. During the Term, and to the extent allowed by law, the
Executive shall be eligible to participate in employee benefit plans, programs
and arrangements of the Company in accordance with their terms, as in effect
from time to time, and as are generally provided by the Company to its senior
executive officers. To the extent ineligible to participate in any such benefit
plans, programs and/or arrangements by virtue of Executive’s status as a partner
in the Partnership, the Company shall compensate Executive on an annual basis
for the value of these lost benefits, pursuant to Section 3(h) below.

 

Additionally, to the extent the Executive requires a leave of absence for any
covered reason provided for under the Family and Medical Leave Act, the New York
Paid Family Leave law, the Americans with Disabilities Act or other federal,
state, or local employment leave laws, if, due to the Executive’s status as a
partner in the Partnership, the Executive is not entitled the protections of
such laws, the Executive will be treated as if subject to the equivalent of the
protections of such laws as if they applied to the Executive, except as
otherwise may be provided herein, and receive benefits equivalent to any
short-term and/or long-term disability benefit plans, that the Company then has
in place for its employees.

 

 5 

 

 

(e)          Vacation; Holidays. During the Term, the Executive shall be
entitled to twenty-eight (28) days paid vacation each full calendar year in
accordance with the Company’s Paid Time Off Policy. Any vacation shall be taken
at the reasonable and mutual convenience of the Company and the Executive.
Holidays shall be provided in accordance with Company policy, as in effect from
time to time.

 

(f)          Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by the Executive in the performance of the
Executive’s duties to the Company in accordance with the Company’s applicable
expense reimbursement policies and procedures.

 

(g)         Indemnification.

 

During the Term and for so long thereafter as liability exists with regard to
the Executive’s activities during the Term on behalf of the Company, the Company
shall indemnify, defend, and hold harmless the Executive (other than in
connection with the Executive’s gross negligence or willful misconduct) in
accordance with the Company’s customary indemnification policies and procedures
which are applicable to the Company’s officers and directors.

 

The Company will further indemnify, defend, and hold harmless Executive with
regard to (1) any and all tax-related employment classification issues and any
related penalties and/or costs, and (2) any penalties associated with any
bonuses that may have been paid to the Executive by the Company in Fiscal Year
2018.

 

(h)          Gross-up. The parties acknowledge that, during the period that the
Executive owns membership interests in the Partnership, the Executive will not
be treated as an employee for income tax purposes. The Company shall adjust the
compensation of the Executive during such period to leave the Executive in the
same economic position as if the Executive had been categorized as an employee
for income tax purposes. Each such adjustment shall be computed by the Company
on an annual basis (the “Annual Gross-Up Amount”) and payable to the Executive
in accordance with the customary payroll practices of the Company (currently,
weekly) (each, a “Gross-up Payment”). The general components and methodology to
be followed by the parties in determining the Annual Gross-Up Amount shall be
primarily in accordance with the schedule attached hereto as Exhibit A (the
“Gross-Up Schedule), as such Gross-Up Schedule may be amended from time to time
at the mutual agreement of the Parties. For the 2018 taxable year, a cumulative
payment shall be made to Executive no later than March 15, 2019 for the period
commencing on the first day of the taxable year through the date immediately
preceding the period covered by the first Gross-up Payment.

 

 6 

 

 

(i)          Special Item Gross-up. The parties acknowledge that, during the
period that the Executive owns membership interests in the Partnership, for
compensation not otherwise considered in the computation of the Annual Gross-Up
Amount in Section 3(h), including, but not limited to, equity-based compensation
and non-recurring bonuses (“Special Items”), the Company shall adjust such
compensation of the Executive to leave the Executive in the same economic
position as if the Executive had been categorized as an employee for income tax
purposes. Each such adjustment shall be payable by the Company to the Executive
in a lump sum amount at such time the related compensation is paid or otherwise
required to be included in income (each a “Special Gross-Up Payment”). The
amount of any Special Gross-Up Payment shall be determined by multiplying the
compensation by the Special Gross-Up Percentage as determined in accordance with
Exhibit A, which may be amended from time to time at the mutual agreement of the
Parties. For the 2018 taxable year, a cumulative payment shall be made to
Executive no later than March 15, 2019, representing the aggregate Special
Gross-up Payment for any Special Items, or items that would be Special Items had
the Executive owned membership interests in the Partnership at the time of
payment, paid to Executive prior to the Effective Date.

 

(j)          Annual Tax Equalization Computation and Payment. The parties
acknowledge that, during the period that the Executive owns membership interests
in the Partnership, within fifteen (15) days following the filing of all
federal, state and local income tax returns of the Executive for a taxable year
in which the Executive owns membership interests in the Partnership, commencing
with the 2018 taxable year, the Executive or the Executive’s designated tax
advisor shall re-compute the Annual Gross-Up Amount in Section 3(h) utilizing
the final compensation and tax information included in the Executive’s filed tax
returns (“Final Annual Gross-Up Amount”). A copy of the computation of the Final
Annual Gross-up Amount for such taxable year shall be provided to the Company.
If the Company does not agree with the computation of the Final Annual Gross-up
Amount, within thirty (30) days after delivery to the Company, the Company shall
give written notice to the Executive of any disagreements. If the Executive and
the Company reconcile their differences, the Final Annual Gross-Up Amount shall
be adjusted accordingly and shall thereupon become binding, final and conclusive
upon the parties. If the Executive and the Company are unable to resolve their
differences within twenty (20) days after written notice of disagreement is
given by the Company to the Executive, a mutually acceptable accounting firm
shall make the final determination which shall thereupon become binding, final
and conclusive upon the parties and the mutually acceptable accounting firm
shall be instructed to make such determination within thirty (30) days. Upon
such final determination, each party agrees to pay the other the difference
between the Annual Gross-Up Amount and the Final Annual Gross-Up Amount to the
extent they were overpaid or underpaid as the case may be (“True-Up Payment”).
In no event shall the Company pay any True-Up Payments later than the earlier of
(i) ten (10) business days after the Final Annual Gross-Up Amount for a
particular taxable year has been finally determined; and (ii) March 15 of the
succeeding calendar year. All Gross-Up Payments, Special Gross-Up Payments and
True-Up Payments (collectively the “Tax Gross-Up Payments”) shall be paid in a
manner that complies with Treasury Regulation Section 1.409A-3(i)(1)(v),
notwithstanding anything to the contrary in this Section.

 

(k)          Accountant/Auditor/Legal Fees. The parties agree that the Company
will bear the reasonable cost of all accountant, auditor and legal fees incurred
by both the Company and the Executive to review and approve the Gross-Up Payment
on an annual basis, which such amounts shall be agreed upon in good faith
between the parties.

 

(l)          Payments Made by Partnership. All compensation and other payments
to which Executive is entitled under this Agreement shall be made by
Partnership.

 

4.            Termination. During the Term, the Executive’s employment hereunder
may be terminated by the Company or the Executive, as applicable, without any
breach of this Agreement only under the following circumstances:

 

 7 

 

 

(a)        Circumstances

 

(i)          Death. The Executive’s employment hereunder shall terminate upon
the Executive’s death.

 

(ii)         Disability. If the Executive incurs a Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided
that, within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
duties hereunder.

 

(iii)        Termination for Cause. The Company may terminate the Executive’s
employment for Cause.

 

(iv)        Termination without Cause. The Company may terminate the Executive’s
employment without Cause.

 

(v)         Resignation for Good Reason. The Executive may resign from the
Executive’s employment for Good Reason.

 

(vi)        Resignation without Good Reason. The Executive may resign from the
Executive’s employment without Good Reason.

 

(b)          Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive under this Section 4 (other than a
termination pursuant to Section 4(a)(i) above) shall be communicated by a
written notice to the other party hereto (a “Notice of Termination”): (i)
indicating the specific termination provision in this Agreement relied upon,
(ii) setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated (except with respect to a termination pursuant to
Sections 4(a)(iv) or (vi), for which no detail is necessary), and (iii)
specifying a Date of Termination which, if submitted by the Executive without
Good Reason or by the Company without Cause, shall be at least thirty (30) days
following the date of such notice during which time the Company will continue to
pay Executive at his last annual base salary; provided, however, that a Notice
of Termination delivered by the Company pursuant to Section 4(a)(ii) shall not
be required to specify a Date of Termination, in which case the Date of
Termination shall be determined pursuant to Section 4(a)(ii); provided further
that, notwithstanding the foregoing, in the event that the Executive delivers a
Notice of Termination to the Company, the Company may, in its sole discretion,
accelerate the Date of Termination to any date that occurs following the date of
Company’s receipt of such Notice of Termination (even if such date is prior to
the date specified in such Notice of Termination). A Notice of Termination
submitted by the Company (other than a Notice of Termination under Section
4(a)(ii)) may provide for a Date of Termination on the date the Executive
receives the Notice of Termination, or any date thereafter elected by the
Company in its sole discretion. The failure by the Company or the Executive to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or the Executive hereunder or preclude the Company or the Executive
from asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder. Notwithstanding the foregoing, a termination
pursuant to Section 4(a)(iii) shall be deemed to occur if, during the Severance
Period (as defined in Section 5(b)(i)), the Company determines in good faith
that circumstances existing prior to such termination would have entitled the
Company to terminate the Executive’s employment pursuant to Section 4(a)(iii)
(disregarding any applicable cure period).

 

 8 

 

 

5.            Company Obligations Upon Termination of Employment

 

(a)          In General. Upon a termination of the Executive’s employment for
any reason, the Executive (or the Executive’s estate) shall be entitled to
receive: (i) any portion of the Executive’s Annual Base Salary through the Date
of Termination not theretofore paid, (ii) any expenses owed to the Executive
under Section 3(f), (iii) any accrued but unused vacation pay owed to the
Executive pursuant to Section 3(e), subject to the Company’s vacation policy,
(iv) any amount arising from the Executive’s participation in, or benefits
under, any employee benefit plans, programs or arrangements under Section 3(d),
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements; and (v) any Tax Gross-Up
Payments owed pursuant to Section 3. Except as otherwise set forth in Section
5(b) below, the payments and benefits described in this Section 5(a) shall be
the only payments and benefits payable in the event of the Executive’s
termination of employment for any reason, except as otherwise set forth below.

 

(b)          Termination without Cause or for Good Reason. In the event of the
Executive’s termination of employment by the Company without Cause pursuant to
Section 4(a)(iv) or by the Executive for Good Reason pursuant to Section
4(a)(v), in addition to the payments and benefits described in Section 5(a)
above, the Company shall, subject to Section 20 and Section 5(c) and subject to
the Executive’s execution and non-revocation of a waiver and release of claims
agreement in the Company’s customary form (a “Release”), as of the Release
Expiration Date, in accordance with Section 20(c):

 

(i)          Continue to pay to the Executive Annual Base Salary and related
Gross-up Payment during the period beginning on the Date of Termination and
ending on date that is eighteen (18) months following the Date of Termination
(such period, the “Severance Period”) in accordance with the customary payroll
practices of the Company (currently, weekly) as of the Date of Termination, even
if after the conclusion of the Severance Period;

 

(ii)         Pay to the Executive an amount equal to the product of (A) the
amount of the Annual Bonus that would have been payable to the Executive
pursuant to Section 3(b) if the Executive was still employed as of the
applicable bonus payment date in respect of the Fiscal Year in which the Date of
Termination occurs based on actual individual and Company performance goals in
such year and (B) the ratio of (x) the number of full months elapsed during the
Fiscal Year during which such termination of employment occurs on or prior to
the Date of Termination, to (y) twelve (12). Any amount payable pursuant to this
Section 5(b)(ii) shall, subject to Section 20 and Section 5(c), be paid to
Executive in accordance with Section 3(b) as if the Executive was still employed
on the applicable bonus payment date, but in no event earlier than January 1, or
later than December 31, of the calendar year immediately following the calendar
year in which the Date of Termination occurs;

 

(iii)        Accelerate the vesting of the amount of any Annual Equity Awards
that would vest within eighteen (18) months following the Date of Termination.
All vested but unexercised Annual Equity Awards shall be exercisable consistent
with the time periods set forth in the applicable equity award agreement; and

 

 9 

 

 

(iv)        During the Severance Period, if the Executive is then participating
in and elects to continue coverage under the Company’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), continue coverage for the Executive and any eligible
dependents under the Company group health benefit plans in which the Executive
and any dependents were entitled to participate immediately prior to the Date of
Termination. In the event Executive elects to continue with COBRA coverage,
provided, that Employee timely submits to the Company (to the Senior Vice
President of People Resources, Peggy Rubenzer, 225 Varick Street, Suite 301, NY,
NY 10014) evidence of Executive’s payments made to the COBRA administrator, the
Company will reimburse Executive for the Company’s share of the premiums
associated therewith in an amount equal to what the Company pays for the health
insurance premiums of other executive level employees at the Company. The COBRA
health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued coverage set forth in this Section
5(b)(iv); provided, however, that in the event Executive obtains other
employment that offers group health benefits, such continuation of COBRA
coverage by the Company under this Section 5(b)(iv) shall immediately cease.

 

During the Severance Period, if the Executive is ineligible for COBRA as of the
Date of Termination as a result of the Executive’s status as a partner in the
Partnership, the Company will reimburse Executive for the equivalent of the
Company’s share of the premiums associated therewith in an amount equal to what
the Company pays for the health insurance premiums of other executive level
employees at the Company. Such payments will be timely made to Executive on a
monthly basis during the Severance Period until the earlier of: (i) the
conclusion of the Severance Period; and (ii) such time that Executive becomes
eligible for group health benefits via another employer.

 

(c)          Breach of Restrictive Covenants. Notwithstanding any other
provision of this Agreement, no payment or benefit shall be made or provided
pursuant to Section 5(b) following the date the Executive first violates any of
the restrictive covenants set forth in Section 6.

 

(d)          Complete Severance. The provisions of this Section 5 shall
supersede in their entirety any severance payment or benefit obligations to the
Executive pursuant to the provisions in any severance plan, policy, program or
other arrangement maintained by the Company.

 

6.           Restrictive Covenants. In consideration for the potential payments
to the Executive hereunder, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive agrees
to the following:

 

 10 

 

 

(a)          Confidentiality. The Executive shall not, at any time during the
Term or at any time thereafter, directly or indirectly, use for the benefit of
himself or any third party or disclose to any Person, firm, company or other
entity (other than the Company or any of its Affiliates) any Confidential
Information without the prior written consent of the Board, except (i) as
required in the performance of his duties to the Company and its Affiliates,
(ii) to the extent that the Executive is required by law, subpoena or court
order to disclose any Confidential Information (provided that in such case, the
Executive shall (1) provide the Board with the earliest notice possible that
such disclosure is or may be required, (2) reasonably cooperate with the Company
and its Affiliates, at the Company’s expense, in protecting, to the maximum
extent legally permitted, the confidential or proprietary nature of such
Confidential Information and (3) disclose only that Confidential Information
which he is legally required to disclose), (iii) disclosing information that has
been or is hereafter made public through no act or omission of the Executive in
violation of this Agreement or any other confidentiality obligation or duty owed
to the Company or its Affiliates, (iv) disclosing information and documents to
his attorney or tax adviser for the purpose of securing legal or tax advice
(provided that such Persons agree to keep such information confidential); (v)
disclosing only the post-employment restrictions in this Agreement in confidence
to any potential new employer; or (vi) as otherwise required or permitted by
law. The Executive shall take all actions necessary to protect the integrity of
the business plans, customer lists, statistical data and compilations,
agreements, contracts, manuals or other materials, in whatever form, of the
Company and its Affiliates that contain Confidential Information, and upon the
termination of the Executive’s employment, the Executive agrees that all
Confidential Information in his possession or under his control, directly or
indirectly, that is in writing, computer generated or other tangible form
(together with all duplicates thereof) will forthwith be returned to the Company
and will not be retained by the Executive or furnished to any Person, either by
sample, facsimile, film, audio or video cassette, electronic data, verbal
communication or any other means of communication. The Executive agrees that the
provisions of this Section 6 are reasonable and necessary to protect the
proprietary rights of the Company and its Affiliates in the Confidential
Information and trade secrets, goodwill and reputation. In addition, the terms
and conditions of this Agreement shall remain strictly confidential, and other
than as required by law and/or to protect Executive’s rights under this
Agreement, the Executive shall not disclose the terms and conditions hereof to
any Person, other than immediate family members, legal advisors, auditors, or
personal tax or financial advisors, provided, that each such Person agrees to
keep such terms and conditions confidential.

 

(b)          Non-Competition. The Executive shall not, (i) if the Executive’s
employment is terminated on account of Section 4(a)(ii), (iv) or (v), during the
Term and for a period of eighteen (18) months after the Date of Termination, and
(ii) if the Executive’s employment is terminated on account of Section 4(a)(iii)
or (vi), during the Term and for a period of sixty (60) days after the Date of
Termination: directly or indirectly, whether for himself or on behalf of any
other Person, engage in, own, manage, operate, advise, provide financing to,
control or participate in the ownership, management or control of, or be
connected as an officer, employee, partner, director, or otherwise with, or have
any financial interest (whether as a stockholder, director, officer, partner,
consultant, proprietor, agent or otherwise) in, or aid or assist anyone else in
the conduct of, any Business that competes, directly or indirectly, with the
Company or any of its Affiliates in the Business or is otherwise engaged in
activities competitive with the Company or any of its Affiliates in the
Business, in any state in the United States of America, Washington D.C., or any
other country in the world where the Company or any of its Affiliates is then
engaged in Business (the “Restricted Area”). The Executive agrees that the
Restricted Area is reasonable taking into consideration the nature and scope of
the operations of the Company and its Affiliates in the Business and the
Executive’s role in such operations.

 

It shall not be a violation of this Section 6(b) for the Executive to own less
than one percent (1%) of the outstanding shares of a corporation that is engaged
in the Business whose shares are listed on a national stock exchange or traded
in accordance with the automated quotation system of the National Association of
Securities Dealers.

 

 11 

 

 

(c)          Non-Solicitation. The Executive shall not, during the eighteen (18)
months after the Date of Termination, either directly or indirectly, and whether
for himself or on behalf of any other Person; (i) seek to persuade any employee
or consultant of the Company (or of any of its Affiliates, but only to the
extent the Executive worked with such Affiliate employee while an executive of
the Company) to discontinue or diminish his or her status or employment
therewith or seek to persuade any employee, former employee (who was employed by
the Company or any of its Affiliates at any time during the twelve (12)-month
period prior to the termination of the Executive’s employment with the Company),
or exclusive consultant of the Company or any of its Affiliates to become
employed or to provide consulting or contract services to a business competitive
with the Company or any of its Affiliates in the Business; (ii) solicit, employ
or engage, or cause to be solicited, employed, or engaged, any person who is or
was employed by the Company or any of its Affiliates at any time during the
twelve (12)-month period prior to the termination of the Executive’s employment
with the Company; or (iii) solicit, encourage, or induce any contractor, agent,
client, customer, supplier, or the like of the Company or any of its Affiliates
to terminate or diminish its/his relationship with, the Company or any of its
Affiliates, or to refrain from entering into a relationship with the Company or
any of its Affiliates, including, without limitation, any prospective contact,
contractor, agent, client, customer, or the like of the Company or any of its
Affiliates; provided, however, that the foregoing shall not prohibit the
Executive from placing any general advertisements for employees so long as such
general advertisements are not directed to any employees of the Company or any
of its Affiliates (provided, that the Executive may not, during the time periods
set forth in this Section 6(c), to the extent in accordance with applicable law,
hire or engage any such Person who responds to such general advertisement).

 

(d)          Non-Disparagement. The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, partners, members, equity holders or Affiliates, either
orally or in writing, at any time, and the Company agrees to instruct its
directors and officers that its directors and officers as of the Date of
Termination are not to disparage the Executive, either orally or in writing, at
any time; provided, that the Executive, the Company and the Company’s directors
and officers may confer in confidence with their respective legal
representatives and make truthful statements as required by law.

 

(e)          Return of Company Property. On the date of the Executive’s
termination
of employment with the Company for any reason, the Executive shall return all
property belonging to the Company or its Affiliates (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company). The Executive may retain his rolodex and similar books, provided that
such items only include contact information.

 

(f)          Remedies. In addition to whatever other rights and remedies the
Company and its Affiliates may have at equity or in law (including, without
limitation, the right to seek monetary damages), if the Executive breaches any
of the provisions contained in this Section 6, (i) the Company shall have the
right immediately to terminate the Executive’s right to any amounts payable
under this Agreement and (ii) the Company and its Affiliates shall have the
right to injunctive relief, without the requirement to prove actual damages or
to post any bond or other security, and to obtain the costs and reasonable
attorneys’ fees they incur in enforcing their rights under this Agreement. The
Executive acknowledges that (A) his breach of this Section 6 would cause
irreparable injury to the Company and/or its Affiliates, (B) money damages alone
would not provide an adequate remedy for the Company or its Affiliates, (C) his
services to the Company are special, unique and extraordinary, and (D) the
restrictions in this Section 6 (x) are no greater than required to protect the
Company’s legitimate protectable interests (including, without limitation, the
Confidential Information and the Company’s goodwill), (y) do not impose undue
hardship on the Executive, and (z) are reasonable in duration and geographic
scope. Executive further acknowledges that (I) any breach or claimed breach of
the provisions set forth in this Agreement shall not be a defense to enforcement
of the restrictions set forth in this Section 6 and (II) the circumstances of
the Executive’s termination of employment with the Company shall have no impact
on his obligations under this Section 6.

 

 12 

 

 

(g)          Blue Pencil. In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(h)         Tolling During Periods Of Breach. The Executive, Shake Shack and the
Partnership agree and intend that the Executive’s obligations under this Section
6 be tolled during any period that the Executive is in breach of any of the
obligations under this Section 6, so that the Company and each Affiliate of the
Company are provided with the full benefit of the restrictive periods set forth
herein.

 

(i)          Third Party Beneficiary. The Company and each Affiliate of the
Company are intended third party beneficiaries of the terms of this Section 6
and shall have the right to enforce the provisions of this Section 6 as if they
were a party hereto.

 

(j)          Survival. The Executive’s obligations under this Section 6 shall
survive the termination of this Agreement and the termination of his employment
with the Company.

 

7.           Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign the
Executive’s rights or obligations under this Agreement to any individual or
entity. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.

 

8.           Governing Law; Venue. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to any principles of conflicts of law,
whether of the State of New York or any other jurisdiction. Each of the parties
hereto agrees that any legal action or proceeding with respect to this Agreement
shall be brought exclusively in the state court of New York located in New York
County, or the federal courts of the United States of America for the Southern
District of New York, unless the parties to any such action or dispute mutually
agree to waive this provision. By execution and delivery of this Agreement, each
of the parties hereto irrevocably consents to service of process out of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, or by
recognized express carrier or delivery service, to the applicable party at his,
her or its address referred to herein. Each of the parties hereto irrevocably
waives any objection which he, she or it may now or hereafter have to the laying
of venue of any of the aforementioned actions or proceedings arising out of or
in connection with this Agreement, or any related agreement, certificate or
instrument referred to above, brought in the courts referred to above and hereby
further irrevocably waives and agrees, to the fullest extent permitted by
applicable law, not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in any inconvenient forum.
Nothing herein shall affect the right of any party to serve process in any other
manner permitted by law.

 

 13 

 

 

9.           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

10.         Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, or certified or registered mail, postage prepaid, to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):

 

(a)If to the Company:

 

Shake Shack Inc.

225 Varick Street, Suite 301

New York, NY 10014

Attn: Ronald Palmese, Jr., General Counsel

Email: rpalmese@shakeshack.com

Phone: 646-747-7241

 

(b)         If to the Executive, at the address set forth on the signature page
hereto.

 

11.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

12.         Entire Agreement. The terms of this Agreement (together with any
other agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any term sheet or offer letter or the Original Employment
Agreement). The parties hereto further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

13.         Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of Shake Shack and the Partnership and approved by the
Board, which expressly identifies the amended provision of this Agreement. By an
instrument in writing similarly executed and approved by the Board, the
Executive or a duly authorized officer of Shake Shack or the Partnership may
waive compliance by the other party or parties hereto with any provision of this
Agreement that such other party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure to comply or perform.
No failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

 14 

 

  

14.          No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

15.          Construction. This Agreement shall be deemed drafted equally by
both of the parties hereto. Its language shall be construed as a whole and
according to its fair meaning. Any presumption or principle that the language is
to be construed against any party hereto shall not apply. The headings in this
Agreement are only for convenience and are not intended to affect construction
or interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the Persons referred to may require.

 

16.          Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

17.         Withholding. The parties acknowledge that, for so long as the
Executive continues to hold membership interests in the Partnership, all
compensation payments made to or on behalf of the Executive pursuant to this
Agreement, including but not limited to salaries, bonuses, equity-based
compensation, Company-paid benefits, professional services paid for by the
Company on behalf of the Executive, and Tax Gross-Up Payments are expected to be
treated for income tax reporting purposes as guaranteed payments under Section
707(c) of the Code. Accordingly, the Company will not withhold from any amounts
payable under this Agreement any federal, state, local or foreign taxes during
the period that the Executive continues to hold membership interests in the
Partnership, subject to the requirements of any applicable laws or regulations
as in effect from time to time. If at the time that the Executive exercises any
stock options that have been issued to him by Shake Shack or receives any
payments under Performance Stock Unit Award Agreements entered into between the
Executive and Shake Shack while he owns equity interests in the Partnership, any
income required to be reported by him shall be reported by the Company on the
applicable tax forms required under law. If, during the Term, the Executive were
to cease owning any membership interests in the Partnership, then any payments
made thereafter by the Partnership under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Partnership under applicable
law.

 

 15 

 

 

18.          Absence of Conflicts; Executive Acknowledgement; Confidentiality.
The Executive hereby represents that from and after the Effective Date the
performance of the Executive’s duties hereunder will not breach any other
agreement to which the Executive is a party. The Executive acknowledges that the
Executive has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company or any of its Affiliates other than those contained in writing
herein, and has entered into this Agreement freely based on the Executive’s own
judgment. The Executive agrees not to disclose the terms or existence of this
Agreement to any Person unless the Company agrees to such disclosure in advance
and in writing; provided that the Executive may, without such permission, make
such disclosures as are required by applicable law, including disclosures to
taxing agencies, and disclose the terms of this Agreement to the Executive’s
attorney(s), accountant(s), tax advisor(s), and other professional service
provider(s), and to members of the Executive’s immediate family, as reasonably
necessary; provided, further, that the Executive instructs such Person(s) that
the terms of this Agreement are strictly confidential and are not to be revealed
to anyone else except as required by applicable law.

 

19.          Survival. The expiration or termination of the Term shall not
impair the rights or obligations of any party hereto which shall have accrued
prior to such expiration or termination (including, without limitation, pursuant
to the provisions of Section 6 hereof).

 

20.         Section 409A.

 

(a)          General. The parties hereto acknowledge and agree that any amounts
payable hereunder are intended to be exempt from Section 409A, but that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right, subject to the
Executive’s written consent, such consent not to be unreasonably withheld, to
(i) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company determines to be necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, to preserve the economic
benefits of this Agreement and to avoid less favorable accounting or tax
consequences for the Company; and/or (ii) take such other actions as the Company
determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder (the “Corrective
Actions”). The Company will be responsible for all costs and fees associated
with making the Corrective Actions.

 

 16 

 

 

(b)          Certain Payments under Section 409A. Notwithstanding any provision
to the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 5(b) unless the termination of the Executive’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) for purposes of Section 409A, the
Executive’s right to receive installment payments pursuant to Section 5(b) shall
be treated as a right to receive a series of separate and distinct payments; and
(iii) to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year. Notwithstanding any
provision to the contrary in this Agreement, if the Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which the Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (A) the expiration of the six-month period measured from the date of the
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (B) the
date of the Executive’s death; upon the earlier of such dates, all payments
deferred pursuant to this sentence shall be paid in a lump sum to the Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein.

 

(c)          Release. Notwithstanding anything to the contrary in this
Agreement, to the extent that any payments of “nonqualified deferred
compensation” (within the meaning of Section 409A) due under this Agreement as a
result of the Executive’s termination of employment are subject to the
Executive’s execution, delivery and non-revocation of a Release, (i) the Company
shall deliver the Release to the Executive within seven (7) days following the
Date of Termination, and (ii) if the Executive fails to execute the Release on
or prior to the Release Expiration Date (as defined below) or timely revokes his
acceptance of the Release thereafter, the Executive shall not be entitled to any
payments or benefits otherwise conditioned on the Release. For purposes of this
Section 20(c), “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers the Release
to the Executive, or, in the event that the Executive’s termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is forty-five (45) days following such
delivery date. To the extent that any payments of nonqualified deferred
compensation (within the meaning of Section 409A) due under this Agreement as a
result of the Executive’s termination of employment are delayed pursuant to
Section 5(b) and this Section 20(c), such amounts shall be paid in a lump sum on
the first payroll date to occur on or after the 60th day following the Date of
Termination, provided that, as of such 60th day, the Executive has executed and
has not revoked the Release (and any applicable revocation period has expired).

 

21.          Compensation Recovery Policy. The Executive acknowledges and agrees
that, to the extent the Company adopts any clawback or similar policy pursuant
to the Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise,
and any rules and regulations promulgated thereunder, he shall take all action
necessary or appropriate to comply with such policy (including, without
limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy).

 

22.          Legal Fees. The Executive’s reasonable, documented attorney’s fees
and expenses actually incurred in connection with the review and negotiation of
this Agreement shall be paid or reimbursed by the Company.

 

[Signature pages follow]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement on the date and year first above written, effective as of
the Effective Date.

 

  SHAKE SHACK       SHAKE SHACK INC.         BY:     Name: Ronald Palmese Jr.  
Title: Senior Vice President, General Counsel         PARTNERSHIP       SSE
HOLDINGS, LLC         BY:     Name: Ronald Palmese Jr.   Title: Senior Vice
President, General Counsel         EXECUTIVE         BY:       Randall Garutti

 

 

 

 

EXHIBIT A

GROSS UP SCHEDULE

 

Annual Gross-Up Amount

 

On an annual basis, a preliminary gross-up amount will be determined based upon
estimates of the various components of the Executive’s compensation, such as
base salary, the impact of self-employment tax, the loss of pre-tax benefits
including medical, dental, flex spending, and commuter benefits, additional
costs for tax compliance and other pre-tax benefits offered by the Company in a
future period.

 

Below is a sample calculation based on 2018 base salary and benefit amounts
(determined based on base salary, for the impact of self-employment tax, loss of
certain pre-tax benefits and additional tax preparation fees) known at the
beginning of the year.

 

   Employee   Partner   Difference  2018 base salary  $540,750   $540,750   $— 
Less:                Medical  $(8,413)  $—   $8,413  Dental  $(1,165)  $—  
$1,165  Flexible spending account  $(2,650)  $—   $2,650  Commuter benefits 
$(1,573)  $—   $1,573  Insurance  $902   $—   $(902) Taxable compensation 
$527,851   $540,750   $(12,899)                  Employer-paid portion –
Medical  $—   $9,904   $9,904  Employer-paid portion – Dental  $—   $146   $146 
Insurance  $—   $902   $902  Incremental tax preparation fees  $—   $3,000  
$3,000  Total self-employment income  $527,851   $554,702   $(26,851)        
         Federal tax  $121,252   $118,394   $2,858  Self-employment/Social
Security Tax  $13,693   $30,777   $(17,084) Medicare tax  $2,501   $2,360  
$141  State tax  $51,260   $50,402   $858  Total tax liability  $188,706  
$201,933   $(13,227)                  Tax rate             52.80% 2018 Annual
Gross-up Amount            $28,023 

 

 

 

 

The amount of the Annual Gross-Up Amount in this example was based on the
following rates: Federal – 37%, NYS/City (resident state) – 12.7%,
Self-employment tax and Medicare Surcharge -2.2% & .9%, respectively. These
rates noted here are based on the 2018 tax rate tables and are subject to change
based on the applicable rates at the time of payment, as well as the Executive’s
residency at the time of payment. The Annual Gross-up Amount formula is equal to
the “Net Out of Pocket as Partner” / (1- 52.80%).

 

Annually, in conjunction with the merit increase process, Executive’s designated
tax advisors will prepare the estimate as outlined above (partner vs. employee
comparison) using the known inputs of base salary, the impact of self-employment
tax, loss of the pre-tax benefits and any other component of compensation as may
be known at the time. This will be provided to the Company and the Company’s
advisors for review. When agreed upon, the Annual Gross-Up Amount shall be
payable throughout the year, in accordance with Section 3(h).

 

Special Item Gross-Up

 

In addition to the Annual Gross-up Amount, Special Gross-up Payments shall be
computed for Special Items as defined in Section 3(i), which may include cash
bonuses, deferred compensation payments, stock option exercises, vesting of
restricted stock units and performance stock units.

 

The Special Gross-up Payment is intended to cover the assumed additional
employer side of self-employment tax. The Special Gross-up Payment is computed
using the “Special Gross-Up Percentage” as determined on an annual basis using
the below methodology. For taxable year 2018, the Special Gross-up Percentage is
2.18%.

 

Self-employment tax rate   2.90% “Haircut” on tax rate   92.35% Benefit of
deduction – “employer portion”   (0.50)% “Special Gross-Up Percentage”   2.18%

 

These rates are subject to change, as applicable, and as presented are based on
the 2018 Schedule SE Form 1040. The above rates not rounded to one decimal place
are, 2.90%, 92.35%, and (0.4955%), respectively.

 

Annual Tax Equalization Computation

 

This is procedurally similar to the Annual Gross-Up Amount (discussed above),
but will include all the final full year compensation and tax information
included in the Executive’s filed tax returns. The computation will include as
inputs the compensation that would have been paid if the Executive was an
employee, as compared to the compensation the Executive is paid as a partner, to
compute the True-up Payment. Compensation utilized in the computation should not
include any Tax Gross-up Payments. Any partnership operating
earnings/distributive share allocated to the Executive should not be included in
the computation.

 

 

 

